Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148139 & (17)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148139
                                                                    COA: 316745
                                                                    Wayne CC: 12-007026-FC
  SHAMAZZ FOSTER,
           Defendant-Appellant.

  ____________________________________/

         By order of March 28, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 6, 2013 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we VACATE only the defendant’s two sentences for second-degree criminal sexual
  conduct, and we REMAND this case to the Wayne Circuit Court for resentencing on
  those two convictions. The trial court was without authority to impose a maximum
  sentence other than that provided by law. MCL 769.8(1); MCL 750.520c(2).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
         p0519
                                                                               Clerk